Vetrauo was convicted in a trial before a Superior Court judge under G. L. c. 278, §§ 33A-33G, on charges of possessing marihuana and amphetamines. Prior to trial the judge denied a motion to suppress drug capsules and plant fragments found in a bag in Vetrano’s possession and taken from his person when he entered the apartment of Mrs. Starlene Walsh during a police search of the apartment pursuant to a warrant. The warrant and supporting affidavit, although discussed with the trial judge, are not before us as exhibits and do not appear in the transcript. They were shown to the judge “by way of background.” The burden, of couise, was on Vetrauo to prove, if he could, that the search was not made pursuant to a valid warrant based on adequate information to the issuing magistrate contained in the supporting affidavit. See Commonwealth v. Fancy, 349 Mass. 196, 202-203; Commonwealth v. Owens, 350 Mass. 633, 635-636. No such burden was sustained.

Judgments affirmed.